Matter of Schaffer, Schonholz & Drossman, LLP v Title (2019 NY Slip Op 02617)





Matter of Schaffer, Schonholz & Drossman, LLP v Title


2019 NY Slip Op 02617


Decided on April 4, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2019

Sweeny, J.P., Manzanet-Daniels, Kern, Oing, Singh, JJ.


8892 1602015/18

[*1]In re Schaffer, Schonholz & Drossman, LLP, Petitioner,
vRachel S. Title, M.D., Respondent.


Hughes Hubbard & Reed LLP, New York (Amina Hassan of counsel), for petitioner.
Richard A. Klass, Brooklyn, for respondent.

Upon facts submitted to this Court pursuant to CPLR 3222 (b)(3), it is declared that petitioner is entitled to the cash proceeds resulting from the demutualization of nonparty Medical Liability Mutual Insurance Company (MLMIC). The Clerk of Supreme Court, New York County is directed to enter judgment awarding petitioner said cash proceeds, including interest accrued while the proceeds were in escrow.
Although respondent was named as the insured on the relevant MLMIC professional liability insurance policy, petitioner purchased the policy and paid all the premiums on it. Respondent does not deny that she did not pay any of the annual premiums or any of the other costs related to the policy. Nor did she bargain for the benefit of the demutualization proceeds. Awarding respondent the cash proceeds of MLMIC's demutualization would result in her unjust enrichment (see Ruocco v Bateman, Eichler, Hill, Richards, Inc. , 903 F2d 1232, 1238 [9th Cir 1990], cert denied 498 US 899 [1990]; Chicago Truck Drivers, Helpers & Warehouse Workers Union [Ind.] Health & Welfare Fund v Local 710, Intl. Bhd. of Teamsters, Chicago Truck Drivers, Helper and Warehouse Workers Union [Ind.] Pension Fund , 2005 WL 525427, *4, 8, US Dist LEXIS 42877, *10-11, 21-22 [ND Ill, Mar. 4, 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 4, 2019
CLERK